EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 5/7/2021.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  The previous double-patenting rejection has been withdrawn due to the Terminal Disclaimer filed 5/10/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 was filed after the mailing date of the Non-Final Rejection on 4/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claim 1, 3-10, 12, 15, 23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-10, 12, 15, 23, and 25-26 are allowed for the previously indicated reason(s).  Newly added claims 27-31 are also allowed for similar reasons.  Claim 27 recites features/limitations substantially similar to that of claim 10, including features such as the gate, seat insert threaded into the body, metal first seat, static first seal, first spring, dynamic seal, the spring biasing, the metal to metal contact between the seat and gate, and the static seal directly contacting a wall of the valve body with an axis that intersects the static seal, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753